Citation Nr: 0529684	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  94-39 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his physician


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1993 rating 
decision in which the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO) of the Department of Veterans 
Affairs (VA), among other things, denied service connection 
for an acquired psychiatric disorder to include PTSD.  The 
veteran appealed and by decision of September 1996, the Board 
denied his claim.  Thereafter, the veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order of the Court dated September 4, 1997, the Court 
granted the veteran's motion to vacate the Board's September 
1996 decision and remand the case to the Board for further 
proceedings.  

By decision of April 1998, the Board remanded the veteran's 
claim to the RO for additional action including affording the 
veteran a hearing before a member of the Board at the RO, an 
additional VA psychiatric examination, and consideration of 
recent changes in the law concerning the evaluation of 
psychiatric disorders including, in particular, the holding 
of the Court in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
veteran was subsequently scheduled for another hearing at the 
RO before a VA hearing officer; but he canceled that hearing.

By decision of August 1999, the Board remanded the case to 
afford the veteran a hearing at the RO before a member of the 
Board, as previously requested by the veteran.  In a 
statement dated August 24, 1999, the veteran indicated that 
he did not want a hearing before a member of the Board; he 
requested that his claims folder be returned to the Board for 
a final decision.

On March 30, 2001, the Board again denied service connection 
for an acquired psychiatric disorder to include PTSD.  The 
veteran appealed the Board's decision to the Court. In an 
August 2002 order, the Court granted the veteran's motion to 
vacate the Board's March 2001 decision and remand the case to 
the Board for further proceedings.  The Board then remanded 
the case, in June 2003, for additional development.  

In January 2005, the Board sought the opinion of an 
independent medical specialist in psychiatry.  The opinion 
has been received and the case is again before the Board for 
appellate review.  


FINDINGS OF FACT

1.  The diagnosis of the veteran's psychiatric disorder is 
most likely a generalized anxiety disorder, which was not 
evident during service or until many years thereafter and is 
not shown to have been caused by any in-service event.  

2.  A diagnosis of PTSD has not been clinically confirmed in 
the record.  


CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was neither 
incurred in nor aggravated by service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303, 3.304(f), 20.901(d) 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in August and October 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304 (f).

The veteran is seeking service connection for PTSD, which he 
believes was caused by his service in Vietnam.  Review of the 
record shows that the veteran served in Vietnam from 
September 1968 to December 1968 and that his service records 
showed his military occupational specialty during that time 
to be that of a rifleman and assistant gunner.  A letter 
regarding the circumstances of the veteran's service was sent 
to the U.S. Armed Services Center for Research of Unit 
Records.  In February 1999, that facility responded with 
information indicating that the unit to which the veteran was 
attached while in Vietnam was attacked by mortar rounds and 
recoilless rifle fire during his time in Vietnam.  Thus, the 
Board finds that the veteran did engage in combat with the 
enemy while serving in Vietnam.  Therefore, his lay 
statements alone are sufficient to establish the occurrence 
of a recognizable stressor upon which the diagnosis of PTSD 
may be based.  West v. Brown, 7 Vet. App. 70 (1994).  
Therefore, if the diagnosis of PTSD due to the in-service 
stressors can be clinically confirmed in the record, service 
connection could be appropriate.  Cohen v. Brown, 10 Vet. 
App. 128 153 (1997).  

Review of the evidence of records shows that the service 
medical records are negative for complaints or manifestations 
of any psychiatric disorder.  At the time of separation from 
active duty, psychiatric clinical evaluation was normal.  
Medical evidence of record following the veteran's discharge 
from service, includes a general medical examination 
conducted by VA in May 1979 primarily for a disability 
unrelated to this appeal.  At that time, on psychiatric 
evaluation it was noted that the veteran had no history of 
war nightmares or features of a psychiatric disorder.  No 
diagnosis of a psychiatric disorder was made at that time.  

Medical records of treatment from a private physician, dated 
from August 1991 to June 1993 show that the veteran was first 
seen for a syncopal episode and later prescribed the 
medication Xanax.  

In a reported dated in February 1993, the veteran's private 
psychiatrist indicated that he had treated the veteran for 
one year.  It was reported that the veteran had worked as an 
intermediate school teacher until 1991 when he had an 
accident and was diagnosed with a probable convulsive 
disorder.  After that trauma, the veteran began having 
symptomatology that included insomnia, nightmares, headaches 
and irritability.  He was evaluated by another psychiatrist 
who rendered a diagnosis of generalized anxiety disorder.  
During this evaluation it was noted that the veteran's 
nightmares were of memories experienced while the veteran was 
in Vietnam.  The veteran dreamt of being alone in the 
barracks when he was attacked by Vietnamese.  He related that 
he had been left alone in the company when others had gone to 
the front lines because of his difficulty with the English 
language.  The examiner described additional symptomatology 
and rendered diagnoses of PTSD, generalized anxiety reaction 
and passive-aggressive personality.  The private examiner 
attributed the PTSD to service.

An examination was conducted by VA in June 1993 for the 
purpose of determining whether or not the veteran met the 
diagnosis of PTSD.  The examiner reviewed the veteran's 
military history, including the fact that the veteran was 
never actually involved in active combat because of his 
inability to understand the English language.  The veteran 
described the incident when he was left alone in the barracks 
and the base was attacked, causing the veteran a great deal 
of fear.  He had not complained about this memory until 
recently.  It was noted that the veteran had returned to 
Puerto Rico and, while working as a plumber, obtained a 
bachelor science degree and started working as a teacher.  
The examiner believed it noteworthy that the veteran's 
symptomatology had only begone approximately one year earlier 
when he had apparently fainted while in a classroom.  It was 
believed that he had a seizure disorder, but after undergoing 
numerous tests no definite diagnosis was made.  At about the 
same time, the veteran began to develop recurrent memories 
about his experiences in Vietnam.  He complained of being 
fearful most of the time and of irritability and diminished 
frustration tolerance.  Mental status evaluation showed vague 
symptoms of anxiety as well as diminished sleep at night with 
recurrent nightmares at times.  The diagnosis was anxiety 
disorder, not otherwise specified and strong passive-
dependent personality features.  The examiner did not find 
symptomatology to meet the diagnostic criteria for PTSD.  

VA outpatient treatment records, dated in 1993 and 1994 show 
that the veteran was treated for anxiety.  In a June 1994 
statement, a private physician indicated that the veteran was 
not able to work as a teacher and should be continued on 
psychiatric treatment.  The diagnosis was generalized anxiety 
disorder.  A July 1994 psychological evaluation shows a 
psychodiagnostic impression of "express reaction to combat 
and war."  

The veteran testified at a hearing at the RO in July 1994.  
He testified regarding the symptoms of his psychiatric 
disorder and gave details regarding his service in Vietnam.  
He recounted his experience of being left alone in a 
barracks, because of an inability to speak English, and was 
fearful of having his throat cut by Viet Cong infiltrators.  

An examination was conducted by a board of VA psychiatrists 
in August 1995.  At that time the board noted that they had 
carefully examined the previous evidence of record, including 
the hearing transcript from the July 1994 hearing.  The 
diagnoses were anxiety disorder, NOS, very mild, and strong 
passive dependent personality traits.  It was the unanimous 
opinion of the board that there was no evidence in the 
history or in evaluation for a diagnosis of PTSD.  

Treatment records and evaluations from 1996 through 1999 by 
both private and VA physicians have been received and 
reviewed.  These records consistently show that the veteran's 
private physicians have included PTSD among the diagnoses 
listed for the veteran's psychiatric disorders, while VA 
psychiatrists have indicated that they do not find 
symptomatology supporting a confirmed diagnosis of PTSD.  
Similar findings are shown on evaluations given in 2003, 
where in August of that year, the veteran's private physician 
shows a diagnosis of PTSD, while a VA compensation 
examination performed by two psychiatrists in September found 
that no PTSD symptoms and no definite traumatic stressor were 
identified, nor was a link established between a stressor and 
the signs and symptoms of the veteran's disorder, which was 
established as an anxiety disorder.  Further, the board found 
that the onset of the veteran's anxiety disorder was after 
the incident in school in 1991, and not related to service.  
In a September 2005 statement, another of the veteran's 
private physicians rendered an opinion that, after review of 
the veteran's medical history, the veteran had been suffering 
from PTSD as a consequence of his military service in 
Vietnam.  

Pursuant to 38 C.F.R. § 20.901(d), the Board requested that 
the veteran's claims file be reviewed by an expert in 
psychiatry who was asked to render an opinions with respect 
to the correct diagnosis of all acquired psychiatric 
disorders present and, whether it was at least as likely as 
not that any acquired psychiatric disorder identified was 
causally or etiologically related to the veteran's military 
service, versus other causes such as the April 1991 teaching 
incident.  In July 2005, the independent medical expert 
responded that, after reviewing this complex case, it was 
clear that the veteran had reported symptoms suggestive of 
PTSD, but had not clearly voiced as a complaint a felling of 
intense fear, helplessness or horror sufficiently to meet the 
criteria for a diagnosis of PTSD.  In addition, it was noted 
that the medical literature and peer reviewed scientific 
journals reported the delayed onset of PTSD following a 
stressor as being as long as 2 to 4 years, rather than the 
time period reported by the veteran of over 20 years.  It was 
commented that, while this longer time period had been 
reported, such instances were extremely uncommon.  Therefore, 
the expert stated that he agreed with the diagnoses of  
anxiety disorder NOS and generalized anxiety disorder.  The 
expert concluded that, in his opinion, it was as likely as 
not that the psychiatric condition as documented in the file 
was not related to his military service.  

The evidence of record is almost equally divided in medical 
opinions regarding whether the veteran had exhibited 
sufficient symptomatology to meet the criteria of a diagnosis 
of PTSD related to his service in Vietnam.  With little 
variation, the veteran's private physicians have rendered 
medical opinions that PTSD should be included among the 
veteran's diagnoses and that that disorder is related to 
service.  VA physicians have uniformly stated that the 
veteran has not met the criteria for a diagnosis of PTSD and 
that the correct diagnosis was that of a generalized anxiety 
disorder or an anxiety disorder NOS.  The Board, therefore, 
sought the opinion of a completely independent expert in 
psychiatry.  That opinion, which due to the independent and 
unbiased nature of the party rendering it is considered to be 
the most persuasive of record, was to the effect that the 
correct diagnoses of the veteran's disorder was anxiety 
disorder NOS and generalized anxiety disorder, which were as 
likely as not psychiatric conditions that were not related to 
military service.  While it can be argued that the 
phraseology of this medical opinion can be interpreted as 
showing that there is a 50 percent possibility of a 
relationship between the disorder and service, the Board 
finds that the overall tenor of the medical opinion is to the 
effect that a relationship had not been established.  

Under these circumstances, as the weight of the evidence is 
against the diagnosis of PTSD, the claim must be denied.  In 
addition to the weight of the clinical evidence being against 
the claim, it seems the circumstantial evidence is as well.  
In this case the appellant was shown to be a teacher for 
years after service with no reported signs or symptoms of 
pathology.  Subsequent to some event either in the classroom, 
or at the time he was teaching, there was an event, following 
which there have been diagnoses of various psychiatric 
pathology.  This circumstantial evidence therefore, is not 
consistent with a finding that a psychiatric disorder was not 
related to service.


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


